NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10278

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00132-SOM-1

 v.

BOBBY RICKS, Jr., AKA Ace,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Bobby Ricks, Jr., appeals from the district court’s order denying his second

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ricks contends that the district court abused its discretion by placing

“inordinate weight” on his failure to get vaccinated against COVID-19 vaccine and

allowing that consideration to outweigh all other factors. The record does not

support Ricks’s argument. Although the court treated Ricks’s failure to request the

vaccine as a reason weighing against relief, it also denied relief because the risk to

Ricks from COVID-19 was mitigated by his age of 48, the fact that he did not have

a severe case of COVID-19 when he previously contracted it, and the high rate of

vaccination and low rate of COVID-19 in Ricks’s prison. The court additionally

considered that Ricks had served just 38% of his sentence at the time he filed his

motion. On this record, we cannot say that the court placed improper weight on

Ricks’s vaccination status. That some district courts may treat vaccination status

as a neutral factor does not mean, as Ricks argues, that the court’s treatment of that

factor here was unreasonable. See id. at 1284 (highlighting “the deference we must

afford the district court when it makes these discretionary [compassionate release]

decisions”).

      AFFIRMED.




                                          2                                     21-10278